Citation Nr: 1017644	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for coronary artery 
disease, to include as  secondary to service-connected PTSD 
and/or residuals of cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2004 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board remanded the case in November 2006 for additional 
development.  At a November 2009 hearing via video-conference  
the Veteran testified before the undersigned Veteran's Law 
Judge.  In May 2009 the Board remanded the case to the RO for 
further development regarding the claimed coronary artery 
disease.

At the time of the May 2009 remand to the RO, the Board 
addressed another claim for service connection on appeal at 
that time, for peripheral vascular disease.  While that claim 
was at the RO on appeal the RO granted service connection for 
peripheral vascular disease of the left and right lower 
extremities, as part of the already service-connected (1) 
residuals of cold weather injury, right lower extremity, and 
(2) residuals of cold weather injury, left lower extremity.  
Thus the claim for service connection for peripheral vascular 
disease is no longer before the Board on appeal.  Grantham v. 
Brown, 114 F.3d 1156 (1997). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2005).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence is against a finding that coronary 
artery disease was present in service; or that any current 
coronary artery disease is related to service or service-
connected disability; or that any cardiovascular disease 
manifested to a compensable degree within one year of 
separation from active duty.


CONCLUSION OF LAW

Coronary artery disease is not due to a service-connected 
disability or incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
in January 2004 and December 2006.  These documents in 
combination provided notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claim 
on appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claim was 
subsequently readjudicated most recently in a February 2010 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 

Except for the May 1954 examination prior to discharge, the 
Veteran's service treatment records are missing and 
unavailable for his period of active duty from May 1952 to 
May 1954.  Review of the record shows that all reasonable 
efforts were taken to obtain these records, including request 
to the National Personnel Records Center; but these efforts 
were unsuccessful.

In cases where the Veteran's service treatment records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the Veteran in the development of the case; 
and the Board has a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant. See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was advised in a May 2004 letter of the RO's 
unsuccessful efforts, and was requested to send any pertinent 
records he had.  For the reasons stated above regarding 
efforts to obtain the missing service treatment records, the 
Board concludes the VA's heightened duty to assist the 
Veteran is satisfied for purposes of the decision below.  As 
discussed below, the Board has carefully considered the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant. 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains limited service 
treatment and personnel records, and records of medical 
treatment received privately and from VA, and VA examination 
reports.  VA appropriately examined the medical history of 
the Veteran's claimed cardiovascular disabilities for 
compensation purposes addressing the claimed disorder.  
Findings from the examination reports are adequate for the 
purposes of deciding the claim on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was 
also provided with an opportunity to present testimony at a 
hearing on appeal before a Veteran Law Judge, which was 
conducted in November 2006. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board is satisfied as to compliance with its instructions 
from the May 2009 remand.  Specifically, the RO was 
instructed to schedule the Veteran for a VA examination 
regarding the etiology of his coronary artery disease.  The 
RO has complied with these instructions. 


II.  Factual Background

Review of the record shows that service treatment records are 
negative for evidence coronary artery disease.  The May 1954 
report of separation examination shows no abnormalities 
referable to heart disease.

The first medical record evidence of coronary artery disease 
is contained in private medical records in 1991.  A March 
1991 treatment record contains a clinical diagnosis of (1) 
acute myocardial infarction; (2) coronary artery disease; and 
(3) status post percutaneous transluminal coronary 
angioplasty of left anterior descending, March 20, 1991.  

In a March 1991 letter from Joseph M. Kowalski, M.D., he 
stated that the Veteran had been admitted for cardiac 
catheterization, and percutaneous transluminal coronary 
angioplasty of the left anterior descending artery; after 
which he still had a significant lesion in the circumflex 
artery.  During the procedure a small diagonal branch was 
sacrificed causing a very small myocardial infarction 
considered insignificant.  

When seen in May 1991, the treatment provider noted a history 
of coronary artery disease; status post acute myocardial 
infarction, status post percutaneous transluminal coronary 
angioplasty of left anterior descending, March 1991; 
subendocardial myocardial infarction secondary to left 
anterior descending/diagonal occlusion, status post 
percutaneous transluminal coronary angioplasty April 1991; 
mild Parkinson's disease.

VA treatment records show that the Veteran was seen by a 
clinical psychologist in January 2004.  The report of that 
visit shows that the Veteran indicated his belief that the 
frostbite he experienced in service could have contributed to 
coronary artery disease.  The psychologist advised the 
Veteran that coronary artery disease was not likely caused by 
frostbite.

The report of an October 2008 VA examination for cold injury 
shows that the Veteran reported being in cold water for about 
36 hours when his boat sank.  He reported current complaints 
of burning sensation of the bottoms of his feet, which was 
becoming progressively worse.  After examination, the report 
contains diagnoses including degenerative arthritis of both 
feet; and peripheral neuropathy both feet.  The examiner 
opined that it was not likely that coronary artery disease 
was caused by or aggravated by cold injury exposure.

The report of a September 2009 VA examination for mental 
disorders shows that after examination, the examiner provided 
an opinion that he did not feel that it was as likely as not 
that the Veteran's PTSD caused or aggravated his coronary 
artery disease.  In providing that opinion that it was not 
likely that the PTSD caused or aggravated any coronary artery 
disease, the examiner stated that he found no evidence to 
support such claim and that in sum, the literature did not 
support the contention.  The examiner noted that the 
Veteran's coronary condition had been stable in recent years 
despite his continued symptoms of PTSD; and that the reports 
of the Veteran's recent treatment visits showed no mention of 
ongoing issues with his past history of coronary artery 
disease.

The report of an October 2009 VA examination shows that the 
Veteran was examined for the problem of the claimed 
peripheral vascular disease related to remote hypothermia 
injury in 1953.  The report contains a medical history 
including that there was a history of a vascular trauma in 
1953 of hypothermia injury to the lower extremities 
neurovascular system.  There was no history of: vascular 
neoplasm; aneurysm, arteriosclerosis obliterans or 
thromboangiitis obliterans; arteriovenous fistula; 
erythromelalgia; or angioneurotic edema.  There was a history 
of remote 1965 bilateral varicose vein stripping, currently 
not symptomatic; and Raynaud's phenomenon or syndrome, 
involving the digits of the lower left and right extremities 
that involved pain, paresthesias, and numbness.  

The examiner stated that the Veteran demonstrated the classic 
symptoms of hypothermia injury; the neurovascular injury had 
resulted in lower extremity pain, paresthesias, coldness, 
numbness, erythrocyanosis, joint stiffness, weight bearing 
pain, cold sensitivity, and chronic pernio.

With respect to peripheral vascular disease, the examiner 
made findings of hypothermia neurovascular injury affecting 
bilateral lower extremities and involving trophic changes of 
dystrophic nails but no ulceration present.  With respect to 
peripheral vascular disease, the report noted residuals of 
surgery: post 1965 varicose vein stripping bilateral.  With 
respect to varicose veins, the examiner noted edema was 
present.

The report contains findings of Raynaud's syndrome or 
phenomenon affecting the left lower and right lower extremity 
digits.  The report contains findings that the heart size was 
normal with normal cardiac function.  The report noted that 
there were no abnormal findings involving angioneurotic edema 
or erythromelalgia.  

The report contains a diagnosis of hypothermia, cold injury 
mediated neurovascular injury, further diagnosed as 
hypothermia (cold injury) neurovascular system bilateral 
lower extremities.  The examiner opined that the 
neurovascular injury to the bilateral lower extremities was 
due to hypothermia (cold injury sustained in 1953 while in 
service in Korea.  The examiner opined that the Veteran 
demonstrated all the chronic sequelae of cold injury 
sustained in 1953 in service.  The examiner made no opinions 
as to any nexus between cold injury and coronary artery 
disease.




III.  Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
arteriosclerosis or cardiovascular-renal disease becomes 
manifest to a degree of 10 percent or more within a year from 
date of discharge or release from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board first notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and she 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In a February 2010 rating decision, the RO granted service 
connection for peripheral vascular disease of the left and 
right lower extremities, as part of the already service-
connected (1) residuals of cold weather injury, right lower 
extremity, and (2) residuals of cold weather injury, left 
lower extremity.

Initially, the Board notes that there is no competent 
evidence of any cardiovascular -renal disease or 
arteriosclerosis becoming manifested to a compensable degree 
within one year of separation of service.  Therefore, service 
connection for the claimed coronary artery disease cannot be 
established based on a legal "presumption" by showing that 
the claimed cardiovascular condition was manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307 and 3.309.

The Veteran claims entitlement to service connection for 
coronary artery disease secondary to PTSD and/or cold weather 
injury.  There is no indication in the May 1954 separation 
examination report of any coronary artery disease or of any 
abnormality referable to that condition or cold injury.  

As discussed above, the first medical evidence of coronary 
artery disease is shown in 1991, in treatment records of 
March 1991 showing a diagnosis of coronary artery disease and 
acute myocardial infarction.  

This lengthy period after service without treatment is 
evidence against a finding of continuity of symptomatology 
following service, and it weighs heavily against the claim 
with respect to a nexus directly to service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

There is no evidence on file linking the Veteran's diagnosed 
coronary artery disease to PTSD or to a cold weather injury, 
either directly or by aggravation.  The examiner for the VA 
examination for mental disorders in September 2009, offered 
an opinion that the Veteran's service-connected PTSD did not 
cause or aggravate any coronary artery disease.  

A treating psychologist in January 2004 opined that coronary 
artery disease was not likely caused by frostbite.  The VA 
examiner from the October 2008 VA examination for cold injury 
opined  that it was not likely that coronary artery disease 
was caused by or aggravated by cold injury exposure.  The 
report of the October 2009 VA examination noted findings that 
the heart size and cardiac function were normal.

The VA treatment records show no indication that any of the 
different treating physicians attributed the Veteran's 
coronary artery disease to service or to a service-connected 
disability.  

There are no opinions on this question that are to the 
Veteran's favor except that of the Veteran.  While the 
Veteran has provided lay evidence of an etiological link to 
service, VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion in this 
matter is of little value because the determination involves 
a question that only medical experts may address.

In sum, after considering all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for coronary artery disease.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease, is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


